Case 9:12-cr-80039-KMW Document 219 Entered on FLSD Docket 05/27/2020 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 12-80039- CR-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  JEFFREY T. FIELDS

                 Defendant.
                                           /

                            ORDER DENYING MOTION FOR
                     EARLY TERMINATIONOF SUPERVISED RELEASE

        THIS MATTER came before the Court on Defendant’s Motion for Early Termination of

  Supervised Release (DE 216). The Court has reviewed the record and Defendant’s Motion (DE

  216). After considering the factors under 18 U.S.C. 3553(a), the Court finds that termination is

  not warranted and it is not in the interest of justice to terminate the defendant’s term of supervision.

  Therefore, it is

        ORDERED AND ADJUDGED that Defendant’s Motion for Early Termination of

  Supervised Release is DENIED with leave to renew motion when Defendant has completed half

  of his supervised release.

        DONE AND ORDERED in Chambers, at Miami, Florida this 27th day of May 2020.




  Copy:
  Counsel of Record
  U.S. Probation Office
